Citation Nr: 0205533	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-11 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Whether the September 21, 1960, decision wherein the Board of 
Veterans' Appeals denied entitlement to death compensation 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Neil N. Pelimiano


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized military service from February 
1941 to April 1942.

The appellant moved to challenge the September 21, 1960 
decision of the Board of Veterans' Appeals (Board) on the 
grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. 
§§ 20.1400 20.1403; VAOPGCPREC 01-98.  He brought an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) from the November 7, 2000 Board decision that denied 
his motion.  Pursuant to the VA Secretary's (appellee) 
motion, the Court in June 2001 vacated the Board decision and 
remanded the case to the Board for another decision taking 
into consideration matters raised in its order.  

The Board letter of October 4, 2001 advised the 
representative of the opportunity to submit additional 
evidence or argument in support of the appeal based on the 
appellee's motion for remand.  The appellant's letter of 
January 7, 2002 that the Board received on March 12, 2002 
referenced additional evidence and sought an extension to 
submit it.  The Board advised him by letter in May 2002 that 
the time period had expired without anything having been 
received and that the case was being submitted to the Board 
for readjudication.  In any event, the applicable regulations 
provide that no new evidence will be considered in connection 
with the disposition of the motion and that the review for 
CUE must be based on the record and law in effect at the time 
of the decision.  38 C.F.R. §§ 20.1403(b), 20.1405(b).

Finally, in September 2000 the appellant advised the Board 
that he desired to withdraw a motion for reconsideration of 
the April 1997 Board decision on another matter in view of 
his CUE motion.  However, the record shows that the Board in 
September 1998 had advised him that the motion for 
reconsideration, received in July 1998, was considered and 
denied.


FINDINGS OF FACT

1.  In a decision dated September 21, 1960, the Board 
affirmed a RO decision that denied entitlement to death 
compensation in a claim filed by the appellant's mother.

2.  The facts as they were known at the time of the Board 
decision of September 21, 1960 were correct and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of September 21, 1960 were 
correctly applied and it has not been shown otherwise. 


CONCLUSION OF LAW

The decision of September 21, 1960 wherein the Board denied 
entitlement to death compensation did not contain CUE.  
38 U.S.C.A. §§  5109A, 7104, 7111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.1400, 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The War Department in August 1945 advised VA that there was 
sufficient evidence of the veteran's death having occurred in 
April 1942.  The form reported his date of birth was in 
October 1919 and that his father and brother were named 
beneficiaries.  VA in October 1945 notified the veteran's 
father of potential eligibility for pension.  

His father submitted a completed application form in 1947 
that did not list any information for a mother or foster 
mother as a claimant.  He entered on the form that the 
veteran's mother had died in 1926, and that his sons and 
daughters contributed to meet expenses.  He did not report 
owning any real property.  

He supplemented the application with an affidavit regarding 
the financial contribution made by his children.  He also 
provided affidavits of his paternity as well as a baptismal 
record for the veteran to overcome the absence of official 
records.  VA late in 1947 advised him by letter of the award 
of death compensation or pension as the dependent father.  

The record contained various documents to support a claim for 
proceeds of National Service Life Insurance (NSLI).  The 
veteran's father submitted an affidavit in July 1947 wherein 
he stated that he lived independently, and that his daughter-
in-law, a widow, had lived with him for several months before 
the veteran's death.  He said that she depended on assistance 
from him and his other children.  

VA was notified of the death of the veteran's father in 
February 1954.  It appears that a grandson, [redacted], filed a 
claim for accrued benefits for expenses of burial and last 
sickness, which VA granted in 1955.  In late 1955 VA 
responded to the appellant's inquiry regarding death 
compensation and insurance benefits, stating there was no 
dependent mother, widow or child to pay compensation.  The 
letter also advised that insurance installments were paid to 
the veteran's father and that none remained unpaid.  

In a July 1959 letter to VA, the veteran's sister-in-law, 
[redacted], stated that she was the veteran's foster mother, and 
desired to file a claim for benefits.  On the VA form she 
completed for this purpose, she identified herself as the 
veteran's stepsister and said that in late 1927, his father 
and his brother (her husband) placed him in her care.  

She stated, in essence, that her husband was the only one 
employed and that he cared for his family.  She recalled that 
she became a mother to them since her husband told her to 
take care of his brothers and sisters.  She stated that until 
they all married, the right of a mother was always hers and 
that they still treated her as a parent.  She reported on the 
form that she lived in the residence of the veteran's father 
when she assumed the parent relationship.  

The appellant provided approximate amounts spent to support 
the veteran and information regarding the veteran's 
employment before military service.  She recalled that he 
wrote her regarding the condition of the home and bought her 
food and clothing.  On the form two "disinterested" persons 
reported their personal observations to support her claim.  

On a VA application for dependency and indemnity compensation 
by parents, [redacted] identified her relationship to the veteran 
as foster mother.  She indicated that he was a member of her 
household, or under her parental control at all times before 
he reached age 21.  She indicated that she was married to his 
brother from October 1927 until his death in October 1938.  

The record shows that the RO in October 1959 notified [redacted] 
by letter that her claim for death compensation was 
disallowed because it was not shown that she stood in a 
foster mother relationship with the veteran.  She appealed by 
arguing that the RO did not give any consideration to the 
statements from disinterested persons.  She provided 
affidavits from two sisters and a brother of the veteran who, 
in essence, referred to her as the veteran's foster mother 
and stated that he acknowledged her as his foster mother.  
They stated that she assisted in providing the veteran with 
food, clothing, shelter and an elementary education.  Another 
affidavit was submitted on behalf of the appellant which was, 
in essence, consistent with those of the family members.

The Board in September 1960 reviewed this evidence and 
concluded that [redacted] did not meet the criteria for 
recognition as the veteran's foster mother.  The Board noted 
the affidavits submitted on her behalf, and an earlier 
affidavit on file from the veteran's father.  The Board 
found, in essence, that the veteran's father continued to 
exercise parental control, and that [redacted] did not have the 
status of foster mother through a sharing of household duties 
or marriage to the veteran's brother.  

The Board determined that she did not show by the evidence 
that she accepted the responsibility of a parent through the 
exercise of parental control or maternal relationship at any 
time during the veteran's minority.

The record shows that from 1961 through 1986, [redacted] sought 
to reopen her claim on many occasions without success.  The 
appellant, [redacted]'s son, informed VA of her death in April 
1987.  In June 1999 he cited several alleged errors in 
arguing for revision of the September 1960 Board decision.  

Principally, he asserted that the father's affidavit was not 
registered in a notarial book, and such record did not 
mention his mother as a party to the affidavit.  He contended 
that the Board decision was premised on a factual error in 
interpreting the father's affidavit that, he insisted, 
established the veteran's father as a homeowner.  

He asserted that as the homeowner his mother would have 
exercised the parental function.  Further, he contended that 
facts asserted in a statement of income and expenses 
submitted by the veteran's father were incorrect or 
inconsistent, and that his mother produced preponderating 
evidence of her claim.  The appellant also made a curious 
contention of error regarding assignment of a claim number 
before she submitted a VA benefit application.  

The appellant's representative, in April 2000, filed a 
supplemental argument that identified various pieces of 
correspondence from the military and VA dated from 1945 to 
1959, which were offered as evidence of the appellant's 
mother having stood "in Loco Parentis" to the veteran.  The 
record shows that the appellant in 1997 had submitted 12 
documents (VA and military correspondence dated from 1945 to 
1954) that his mother possessed, and that he believed were 
her "letters of guardianship" over the veteran.  

All documents were addressed to the veteran's father at an 
address that corresponded to property which, according to a 
real property declaration on file, had been owned by 
appellant's father and then administered by his mother, 
apparently for the estate.


Criteria

Death compensation. Basic entitlement exists for a surviving 
spouse, child or children, and dependent parent or parents 
if: (1) The veteran died before January 1, 1957.  38 C.F.R. 
§ 3.4 in effect on September 21, 1960.

Foreign residents. There is no conclusive presumption of 
dependency. Dependency will be determined on the facts in the 
individual case under the principles outlined in this 
section. (b) Basic rule. Dependency will be held to exist if 
the father or mother of the veteran does not have an income 
sufficient to provide reasonable maintenance for such father 
or mother and members of his or her family under legal age 
and for dependent adult members of the family if the 
dependency of such adult member results from mental or 
physical incapacity.  38 C.F.R. § 3.250 in effect on  
September 21, 1960, in accord 38 C.F.R. § 3.57 in effect on 
September 21, 1960.

The term "parent" means (except for purposes of chapter 19 
of this title) a father, a mother, a father through adoption, 
a mother through adoption, or an individual who for a period 
of not less than one year stood in the relationship of a 
parent to a veteran at any time before his or her entry into 
active military, naval, or air service or if two persons 
stood in the relationship of a father or a mother for one 
year or more, the person who last stood in the relationship 
of father or mother before the veteran's last entry into 
active military, naval, or air service.  38 U.S.C.A. 
§ 101(5).

The terms "parent," "father," and "mother" include a 
father, mother, father through adoption, mother through 
adoption, and persons who have stood in loco parentis to a 
member of the military or naval forces at any time prior to 
entry into active service for a period of not less than one 
year (not including stepparent, unless such stepparent stood 
in loco parentis); Provided That no more than one father and 
one mother, as defined, shall be recognized in any case, and 
preference shall be given to such father or mother who 
actually exercised parental relationship at the time of or 
most nearly prior to the date of entry into active service by 
the person who served.  38 C.F.R. §§ 3.41, 4.14, in effect 
prior to February 24, 1961.

(a) The term "parent" means a natural mother or father 
(including the mother of an illegitimate child or the father 
of an illegitimate child if the usual family relationship 
existed), mother or father through adoption, or a person who 
for a period of not less than 1 year stood in the 
relationship of a parent to a veteran at any time before his 
or her entry into active service.

(b) Foster relationship must have begun prior to the 
veteran's 21st birthday. Not more than one father and one 
mother, as defined, will be recognized in any case. If two 
persons stood in the relationship of father or mother for 1 
year or more, the person who last stood in such relationship 
before the veteran's last entry into active service will be 
recognized as the "parent".  38 U.S.C. 101(5); 38 C.F.R. 
§ 3.59 added 26 Fed. Reg. 1568, Feb. 24, 1961. 

In loco parentis [Latin "in the place of a parent"] means 
acting as a temporary guardian of a child.  791 Black's Law 
Dictionary (7th ed. 1999).

Foster parent means an adult who, though without blood ties 
or legal ties, cares for and rears a child, esp. an orphaned 
or neglected child that might otherwise be deprived of 
nurture. 1137 Black's Law Dictionary (7th ed. 1999).

Guardian means one who has legal authority and duty to care 
for another's person or property, esp. because of the other's 
infancy, incapacity or disability.  A quasi-guardian is a 
guardian who assumes that role without any authority.  712, 
713 Black's Law Dictionary (7th ed. 1999).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  Based on the holding in Holliday 
v, Principi, 14 Vet. App. 280 (2001), the appellee in April 
2001 moved to vacate the November 2000 Board decision.  

However, the Board must observe that the Court subsequently 
has held that the VCAA is not applicable to CUE 
claims/motions which the veteran relies on to compel reversal 
of the September 1960 Board decision.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  

The record shows that neither the appellant nor his 
representative offered additional argument after the Board 
gave ample opportunity for submission.  As noted previously 
the regulations applicable to CUE determinations in prior 
Board decisions in general, and which are applicable to the 
September 1960 decision, provide that no new evidence will be 
considered in connection with the disposition of the motion.  
See 38 C.F.R. § 20.1405(b).  This limitation has been 
approved.  

In Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001) 
the Circuit Court observed that the regulation which provides 
for CUE challenges to Board decisions requires such 
challenges to "be based on the record and the law that 
existed when [the challenged] decision was made." 38 C.F.R. § 
20.1403(b)(1).  The Circuit Court observed that in Disabled 
American Veterans v. Gober, 234 F.3d 682, 697 (Fed. Cir. 
2000), this regulation was upheld as a reasonable exercise of 
the agency's authority to fill a gap in 38 U.S.C.A. § 7111--
the absence of an explanation of the meaning of the term 
"evidence" in that statute.  It was noted that section 7111, 
which authorizes CUE challenges to Board decisions, is 
identical in relevant part to § 5109A. Id. at 696.

The new statutory and regulatory provisions permit a claimant 
to demand review by the Board to determine whether CUE exists 
in an appellate decision previously issued by the Board, with 
a right of judicial review of such determinations.

In April 1999 the Board advised the appellant of the recently 
issued regulations regarding claims of CUE in prior Board 
decisions.  

In August 1999, the Board acknowledged receipt of his letter 
regarding CUE and advised him of the docket number assigned 
to the motion.  The Board in January 2000 advised him that a 
new docket number was assigned to the motion.  In April 2000 
the appellant through his representative presented argument 
directed to CUE that met essential elements of a formal 
motion in support of revision of the September 1960 Board 
decision on the basis of CUE.  The Board concludes that in 
view of the assistance provided in this matter its obligation 
to assist the appellant has been met.  


CUE

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  

A party that disagrees with the Board's denial of a motion 
for revision based on CUE in a prior Board decision can 
appeal that determination to the Court.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) or new 
section 5109A of title 38 United States Code, that have not 
been subsumed by Board decisions.  

In this case, the appellant argues, in essence, that in its 
September 1960 decision, the Board committed CUE when it 
failed to grant death compensation to his mother who, he 
argues, had a clearly established maternal relationship with 
the veteran.  

Specifically, the appellant argues that [redacted], by providing 
a residence to the family and care, was the only person 
standing in a maternal relationship to the veteran before he 
entered the service.  He argues that the affidavit of the 
veteran's father in 1947, and an income statement the father 
prepared at the time contained false information that the 
Board mistakenly relied on in the September 1960 decision. 

Appellant argues that the outcome would have been materially 
different.  The appellant does not argue that any applicable 
law or regulation was misapplied or ignored.  In fact, no 
extant law or regulation is cited to support CUE based on 
misapplication of applicable law or regulation.  

The Board notes that the RO determination that was appealed 
and led to the Board decision of September 1960 was subsumed 
by the Board's September 1960 decision.  See, Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998) and VAOPGCPREC 14-95.  




Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  


(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo  v. Brown, 
6 Vet. App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made. Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

The appellant and his representative do not seem to argue 
that evidence was available and known of, but not obtained.  
Thus, the "correct facts" were available to the Board in 
1960.  The facts as they were known at the time of the 
Board's September 1960 decision revealed that the veteran 
died during active service at age 22.  He had entered 
military service at age 21.  

None of the military records or VA records prior to [redacted]'s 
claim mentioned her as having had a maternal relationship to 
the veteran or inferred such a relationship existed.  For 
example military report of death mentioned his father and a 
brother as beneficiaries and VA NSLI information was also 
silent regarding [redacted].  

Thus, there was evidence regarding persons the veteran sought 
to assist in the event of his death that weighed against 
[redacted]'s claim and now weighs against the assertion of CUE.  

The Board observes that the appellant argues that [redacted] 
provided a residence for the family and that this fact 
establishes a maternal relationship to the veteran.  However, 
it was known through the father's income statement and his 
affidavit in June 1947 that he did not own real property and 
that he lived with [redacted].  

The fact that it was her residence through her deceased 
husband does not alone establish a maternal relationship.  
The factors would appear to require more personal interaction 
and establish an exercise of parental authority.  An assumed 
role would appear to be a permissible basis but the exercise 
of parental control is the principal element that must be 
established.  This element is not undebatably established 
from providing a residence for the entire family or assisting 
in aspects of daily living.  

[redacted] filed her claim about four years after the death of 
the veteran's father, and her application did have support 
from family members after the RO denied the claim.  The 
affidavits recall the assistance, which she claims to have 
provided, and support the veteran as a foster parent or one 
standing in loco parentis.  

On the other hand, the June 1947 affidavit of the veteran's 
father noted she had no money and relied on the contribution 
of other family members.  The father's affidavit did not 
mention [redacted] as having exercised a maternal relationship to 
the veteran.  The affiant's supporting [redacted] referred to her 
as the foster mother, although this implies a formal 
designation or status that one could not assume or exercise 
without authority.  


Nor did the record at the time show that the veteran's father 
was incapable of exercising parental control or authority.  
The regulation then in effect preferred the father or mother 
who actually exercised parental relationship at the time of 
or most nearly prior to the date of entry into active 
service.  

The rationale for the September 21, 1960, Board decision has 
been reported previously.  Clearly, the decision was 
supported by and consistent with the evidence then of record.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
of fact as cited above, whether applied either specifically 
or collectively to the correct facts as known before the 
Board in September 1960, the inescapable conclusion remains 
that the overall result is not shown to be manifestly 
different from that reached by the Board at that time.  

The appellant and his representative argue that what was 
"known" compelled a favorable decision in 1960.  The Board 
must observe that what was  "known" did not undebatably 
establish [redacted]'s claimed parental relationship.  The Board 
did not question her contribution to the family's welfare, 
but the record did not show her assumption of parental 
control or authority over the veteran.

The Board considered the pertinent documentary evidence.  It 
does not appear that a relevant document was overlooked.  It 
appears that the Board took a careful approach in evaluating 
the evidence, with the concept of in loco parentis in mind, 
and chose to reject [redacted]'s application.  The representative 
and appellant argue the significance of the contemporaneous 
VA and military documents that [redacted] retained, all addressed 
to the veteran's father.  

However, they seem to attach significance to these documents 
that is out of proportion to any reasonable inference.  They 
also argue about the father's affidavit not being listed in a 
notarial record.  However, the record they provided seems to 
confirm the date and witnesses to the affidavit.  Further, 
the veteran's VA claim was established well before [redacted] 
filed her application so it would be expected that an 
existing claim number would be of record.  Thus, this 
argument in the context of CUE has no merit.  

The appellant seeks to attach significance to the difference 
in the Board's interpretation of a portion of the father's 
June 1947 affidavit and the actual text.  The Board, having 
reviewed the document against the reference in the Board 
decision, does not find any support for the appellant's 
argument of CUE.  Again he argues about the interpretation of 
the document rather than pointing to any undebatable error in 
the Board's interpretation of the affidavit.  The affidavit 
was but one of many pieces of evidence the Board had to 
consider.  

In essence, the appellant and his representative ask for a 
different interpretation of evidence than was given by the 
Board in 1960.  Thus the argument for CUE, in essence, 
focuses on the interpretation of the evidence.  The correct 
facts as stated in this case as they were known to the Board 
in September 1960, lack evidence of an error such that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  
The Board must advise the appellant that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  Overall, the Board finds that the criteria for CUE 
existing in the prior final Board decision of September 21, 
1960 have not been met.

The Board considered pertinent documentary evidence.  It is 
not shown that overall the record compelled the Board to 
grant death compensation to [redacted] in September 1960, or that 
decisive weight should have been given to her application and 
supporting evidence versus the existing record.  The Board in 
1960 did not address the question of dependency.


ORDER

There was no CUE in the September 21, 1960 decision wherein 
the Board denied entitlement to death compensation and, 
accordingly, that decision should not be revised or reversed. 


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

